DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 

Claim Amendments
3.	The amendment filed November 16, 2021 has been entered. Claims 1 and 3 are amended. Claims 2 and 9 are cancelled. Claims 1 and 3-8 are under consideration in this Office Action.  




Withdrawal of Rejections
4.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Pore et al., in view of Dubey et al., and Li et al., has been withdrawn in view of applicants amendments and arguments.

Allowable Subject Matter
5.	Claims 1 and 3-8 are allowed. The art does not teach or fairly suggest an oral formulation of outer membrane protein A (OmpA) comprising essentially of: a) OmpA protein as an active molecule, obtained as a product of an OmpA gene derived from Shigella flexneri 2a 2457T, inserted in a plasmid comprising a set of a forward and a reverse primer set; and b) Alginate chitosan nanoparticles as a vehicle; wherein the formulation has a particle diameter in a range of 240 nm to 700 nm; wherein the formula is administered orally; wherein the formulation has a mean particle size of 535.0 nm, a particle size distribution of 0.470 and a zeta potential of -20.78; wherein the forward primer has a nucleotide sequence 5’- AAAAAGACACATATG CG ATT GCAG-3' (SEQ ID NO: 1) and the reverse primer has a nucleotide sequence 5’GTATCTCGAGAGCTTGCGCTGAGTTAC -3' (SEQ ID NO: 2); and, wherein bases “CATATG” in the forward primer represents restriction site specific for Ncol and the bases “CTCGAG” in the reverse primer represents restriction site specific for Xhol.

 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571).  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645